Exhibit 99.1 FOR IMMEDIATE RELEASEMay 6, 2016 GSI Group Announces Financial Results for the First Quarter of 2016 · First Quarter 2016 Revenue of $90.3 million · First Quarter 2016 Adjusted Earnings per Share (“EPS”) of $0.18 · First Quarter 2016 Adjusted EBITDA of $13.5 million · First Quarter 2016 Operating Cash Flow from Continuing Operations of $8.3 million · Company Name Change to Novanta expected in May 2016 Bedford, MA GSI Group Inc. (NASDAQ: GSIG) (the “Company”, “we”, “our”, “GSI”), a global leader and supplier of laser, precision motion, and vision technologies to original equipment manufacturers in the medical and advanced industrial markets, today reported financial results for the first quarter of 2016. Financial Highlights Three Months Ended (In millions, except per share amounts) April 1, April 3, GAAP Revenue $ $ Operating income from continuing operations $ $ Diluted EPS from continuing operations $ $ Non-GAAP* Adjusted Revenue $ $ Adjusted operating income from continuing operations $ $ Adjusted EPS $ $ Adjusted EBITDA $ $ *Reconciliations of GAAP to non-GAAP financial measures, as well as definitions for the non-GAAP financial measures in this press release and the reasons for their use, are presented below.
